OAKES, Chief Judge,
dissenting:
I respectfully dissent.
As I review the facts, Officer Hall, after Scott declined to plead to the charges read, ordered him taken out of the room and then never called the witnesses — inmates Gasken, locking in CE19, and Samuels, locking in CE8 — that Scott had asked him to call on his behalf. Hall’s statement for the tape says that since Scott refused to cooperate and complete the hearing the witnesses were not called “as there is no point in my calling those witnesses if I do not have questions to ask them in Scott’s behalf.” But here the charge against Scott was that two correction officers returning Scott from the yard to his cell had ordered him to assume the “pat/frisk” position and Scott had placed his hands on the wall but while moving his feet had refused to take a step backwards or spread his legs, and subsequently had not immediately put his hands behind his back in walking towards his cell and indeed, after stepping into his cell, had turned and swung towards the CO with a clenched fist. It is an incident that could be described rather handily by an observant witness in one of the other cells. I simply do not think that an inmate loses his right to have witnesses merely because he refused to reply to the charges against him, especially when DOCS Reg. 254.6(a)(3) (1983) provides, as to a disciplinary hearing, that “the inmate when present may reply orally to the charge.” It does not say that he must do so.
It seems to me that the majority opinion proceeds under the mistaken premise that “Scott did not advise Hall what the testimony of the witnesses would be.” True, but on my reading of the transcript, he was not asked why they were being called or for information as to what they would testify to. He was asked to reply to the charges made by the correction officer. That is what he declined to answer, and the prison regulations show he had a right to do just that.
That is precisely why the case relied on by the state defendants, Bostic v. Carlson, 884 F.2d 1267, 1274 (9th Cir.1989), and why Ramer v. Kerby, 936 F.2d 1102 (10th Cir.1991), are inapposite. In Bostic the regulations required that witnesses “and their likely testimony be listed” and the inmate was questioned concerning the testimony to be given by his witnesses, 884 F.2d at 1274. In Ramer official policy at the prison prohibited inmates from calling staff members as witnesses at disciplinary hearings and those were the witnesses that the inmate had called. Here, there was no prohibition on calling of other prison inmates as witnesses.
While Correction Officer Hall in our case might have declined to call witnesses if he thought it would present a danger, he neither stated any such reason nor even suggested such a reason. Rather, he flatly stated that he declined to call the witnesses because Scott would not reply to the charges. To me, this was improper.